                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                          FILED
                           HELENA DIVISION                                 NOV 2 C 2018
                                                                        Clerk, U.S District Court
                                                                          D1stnct Of Montana
                                                                                 Helena
 UNITED STATES OF AMERICA,
                                                      CR 05-16- H-CCL
                     Plaintiff,

                                                           ORDER
        vs.


 DANIEL C. CHUDY,


                     Defendant.




      IT IS HEREBY ORDERED that Defendant's 2018 Risk Assessment Panel

Report, cover letter, and recommendation shall be filed under seal. The Clerk

shall provide hard copies of the report, cover letter, and recommendation to

counsel for Defendant and the government.
                                  fj
      Done and dated this Lf_-day of November, 2018.
